Exhibit 10.27

 

SUMMARY OF THE COMPANY’S NON-EMPLOYEE DIRECTOR COMPENSATION

 

Non-employee directors are paid an annual retainer of $40,000 and fees of $2,500
for each Board meeting attended, $1,000 for each committee meeting attended and
$1,000 for certain telephone meetings. In addition, the Chairman of the Audit
Committee, the Chairman of the Corporate Governance Committee and the Chairman
of the Executive Compensation Committee each are paid $5,000 per annum for their
services as such. Other members of the Audit Committee, the Corporate Governance
Committee and the Executive Compensation Committee each are paid $2,500 per
annum for their services as such. All directors are reimbursed for their
expenses related to attendance at meetings.

 

In accordance with the Company’s 1997 Stock Incentive Plan, as amended, each
non-employee director who is a director at the annual meeting of stockholders
receives an automatic grant of an option to purchase 5,000 shares of Common
Stock at an exercise price equal to the closing price on the date of grant. Upon
becoming a director, each non-employee director is granted an option to purchase
10,000 shares of Common Stock at an exercise price equal to the closing price of
Common Stock on the date of grant. Each such option expires ten years after the
date of grant and becomes exercisable in three equal annual installments
beginning on the first day of the month of each of the first three anniversaries
of the date of grant. If the director ceases to be a director prior to the date
the option becomes fully exercisable, the unvested portion of the option will
immediately expire. Any vested options will remain exercisable for a period of
one year following cessation of service as a director of the Company. All
unexercised options will become exercisable in full beginning 20 days prior to
the consummation of a merger or consolidation, acquisition, reorganization or
liquidation and, to the extent not exercised, shall terminate immediately after
the consummation of such merger, consolidation, acquisition, reorganization or
liquidation. Except as the Board may otherwise determine, options granted to
non-employee directors are not transferable.